DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the third seismic source" and “the fourth seismic source” in lines 9 and 10 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to mere information in the form of data.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brenders (10094942).
With respect to claim 1, Brenders discloses acquiring a first set of seismic data for a survey area with a first plurality of streamer receivers on a first streamer spread (Col 21, lines 28-30); and simultaneously acquiring a second set of seismic data for the survey area with a plurality of ocean bottom receivers (Col 21, lines 39-41), wherein the 
With respect to claim 3, Brenders discloses navigating a first propulsion source over the survey area (Col 21, lines 28-29, 34-36), wherein a first seismic source (Col 21, line 29) and the first streamer spread are coupled to the first propulsion source (Col 21, line 30); and activating the first seismic source while navigating the first propulsion source over the survey area (Col 22, lines 26-49).
With respect to claim 4, Brenders discloses the first seismic source comprises two independently-activated sources of seismic energy (Col 22, lines 50-51).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brenders in view of Howieson (9405029).
With respect to claim 2, Brenders teaches the invention as discussed above.  However, it does not teach simultaneously acquiring a third set of seismic data for the survey area with a second plurality of streamer receivers on a second streamer spread.
Howieson teaches simultaneously acquiring additional sets of seismic data for the survey area with additional pluralities of streamer receivers on additional streamer spreads (Fig 9: 321, 324, 327).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Brenders with the additional streamer receivers of Howieson since such a modification would have generated data for a larger area in a shorter amount of time.  

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brenders in view of Howieson, and further in view of Bernitsas (10627534).
With respect to claim 5, Brenders teaches the invention as discussed above.  However, it does not teach while navigating the first propulsion source over the survey area, navigating a second propulsion source over the survey area, wherein a second seismic source is coupled to the second propulsion source; and activating the second seismic source while navigating the second propulsion source over the survey area, wherein the first propulsion source is navigated independently of the second propulsion source.
Howieson teaches while navigating the first propulsion source over the survey area, navigating a second propulsion source over the survey area (Fig 9: 304), wherein a second seismic source is coupled to the second propulsion source (Fig 9: 314); and activating the second seismic source while navigating the second propulsion source 
Bernitsas teaches wherein the first propulsion source is navigated independently of the second propulsion source (Col 3, lines 66-67; Col 5, lines 61-62; Col 6, lines 46-50).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Brenders with the independent navigation of Bernitsas since such a modification would have allowed more flexibility in illuminating under sampled areas.  
With respect to claim 6, Brenders teaches the invention as discussed above.  However, it does not teach the first seismic source is activated independently of the second seismic source.
Bernitsas teaches the first seismic source is activated independently of the second seismic source (Col 3, lines 66-67; Col 5, lines 61-62).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Brenders with the independent source activation of Bernitsas since such a modification would have allowed more flexibility in illuminating different areas and depths.  
With respect to claim 7, Brenders teaches the invention as discussed above.  However, it does not teach a second streamer spread is coupled to the second propulsion source.
Howieson teaches a second streamer spread is coupled to the second propulsion source (Fig 9: 324). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Brenders with the additional streamers of Howieson since such a modification would have generated data for a larger area in a shorter amount of time.  
With respect to claim 8, Brenders teaches the invention as discussed above.  However, it does not teach while navigating the first propulsion source over the survey area, navigating a third propulsion source over the survey area, wherein a third seismic source is coupled to the third propulsion source; activating the third seismic source while navigating the third propulsion source over the survey area; while navigating the first propulsion source over the survey area, navigating a fourth propulsion source over the survey area, wherein a fourth seismic source is coupled to the fourth propulsion source, activating the fourth seismic source while navigating the fourth propulsion source over the survey area, wherein neither the third propulsion source nor the fourth propulsion source is coupled to a streamer spread.
Howieson teaches while navigating the first propulsion source over the survey area, navigating a third propulsion source over the survey area (Fig 9: 302), wherein a third seismic source is coupled to the third propulsion source (Fig 9: 312); activating the third seismic source while navigating the third propulsion source over the survey area (Col 7, lines 52-53, 65); while navigating the first propulsion source over the survey area, navigating a fourth propulsion source over the survey area  (Fig 9: 303), wherein a fourth seismic source is coupled to the fourth propulsion source  (Fig 9: 313), activating the fourth seismic source while navigating the fourth propulsion source over the survey 
With respect to claim 9, Brenders teaches the invention as discussed above.  However, it does not teach a first subset of seismic data acquired with the first plurality of streamer receivers and the first seismic source; a second subset of seismic data acquired with the first plurality of streamer receivers and the second seismic source; and a third subset of seismic data acquired with the first plurality of streamer receivers and at least one of: the second seismic source, the third seismic source, and the fourth seismic source.
Howieson teaches a first subset of seismic data acquired with the first plurality of streamer receivers and the first seismic source (Col 5, lines 32-35; Col 8, lines 21-33; Fig 10: S1R1); a second subset of seismic data acquired with the first plurality of streamer receivers and the second seismic source (Fig 10: S4R1); and a third subset of seismic data acquired with the first plurality of streamer receivers and at least one of: the second seismic source, the third seismic source, and the fourth seismic source (Fig 10: S2R1, S3R1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Brenders with the data subsets of Howieson since such a modification would have allowed for the accurate classification and position indication of features illuminated by the survey.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Howieson in view of Brenders.
With respect to claim 10, Howieson teaches navigating a first propulsion source along a first nominal survey path in a survey area (Fig 9: 301), wherein a first streamer spread (Fig 9: 321) and a first seismic source (Fig 9: 311) are coupled to the first propulsion source (Fig 9); navigating a second propulsion source along a second nominal survey path in the survey area (Fig 9: 304), wherein a second seismic source is coupled to the second propulsion source  (Fig 9:314); while navigating the first propulsion source and the second propulsion source, activating at least one of the first seismic source and the second seismic source (Col 7, lines 52-53, 65; Fig 18: 620); and acquiring data with a first plurality of receivers on the first streamer spread (Fig 18: 630). However, it does not teach also acquiring data with a plurality of ocean bottom receivers distributed throughout the survey area.
Brenders teaches also acquiring data with a plurality of ocean bottom receivers distributed throughout the survey area (Col 21, lines 39-41).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Howieson with the ocean bottom receivers of Brenders since such a modification would have enhanced the low-frequency recordings. 
With respect to claim 11, Howieson teaches the invention as discussed above.  However it does not teach a first sail line of the first nominal survey path is parallel to a line of symmetry of a distribution pattern of the plurality of ocean bottom receivers.
Brenders teaches a first sail line of the first nominal survey path is parallel to a line of symmetry of a distribution pattern of the plurality of ocean bottom receivers (Fig .  

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Howieson in view of Brenders, and further in view of Landais (9733376).
With respect to claim 12, Howieson teaches the invention as discussed above.  It further teaches a second streamer spread is coupled to the second propulsion source (Fig 9: 324).  However, it does not teach a first sail line of the first nominal survey path is orthogonal to a second sail line of the second nominal survey path.
Landais teaches a first sail line of the first nominal survey path is orthogonal to a second sail line of the second nominal survey path (Col 8, lines 61-63; Col 8, line 67 – Col 9, 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Howieson with the orthogonal sail lines of Landais since such a modification would have provided more complete azimuth coverage.  
With respect to claim 13, Howieson teaches the invention as discussed above.  It further teaches while navigating the first propulsion source, navigating a third propulsion source along a third nominal survey path in the survey area (Fig 9: 302), wherein a third seismic source is coupled to the third propulsion source (Fig 9: 312); and activating the third seismic source (Col 7, lines 52-53, 65; Fig 18: 620), wherein a third sail line of the third nominal survey path is parallel to the first sail line (Fig 9).
With respect to claim 14, Howieson teaches the invention as discussed above.  It further teaches while navigating the first propulsion source, navigating a fourth 
Landais teaches the third sail line is orthogonal to a fourth sail line of the fourth nominal survey path (Col 8, lines 61-63; Col 8, line 67 – Col 9, 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Howieson with the orthogonal sail lines of Landais since such a modification would have provided more complete azimuth coverage.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Howieson in view of Brenders and Landais, and further in view of Mandroux (9261619).
Howieson teaches the invention as discussed above.  However, it does not teach the first sail line is adjacent to a fifth sail line of the first nominal survey path, and the third sail line is symmetrically staggered between the first sail line and the fifth sail line.
Mandroux teaches the first sail line is adjacent to a fifth sail line of the first nominal survey path, and the third sail line is symmetrically staggered between the first sail line and the fifth sail line (Fig 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Howieson with the sail lines of Mandroux since such a modification would have allowed for fuller coverage without minimal need for infill repeat surveys.

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614.  The examiner can normally be reached on Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645